TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00767-CV



                                         A. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
        NO. 2010-0384, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This accelerated appeal is from a section 263.405 order concerning the termination

of appellant’s parental rights with her child. See Tex. Fam. Code Ann. § 263.405 (West 2008).

After conducting a section 263.405 hearing, the trial court found appellant’s appeal frivolous and

appointed an attorney on appeal of the section 263.405 order only. See id. § 263.405(e).

               Appellant’s court-appointed counsel has filed a motion to withdraw and appoint

attorney and a motion for extension of time to file appellant’s brief. Appellant’s counsel seeks to

withdraw based upon factual representations that she made to the trial court at the final termination

hearing. Appellant’s counsel represents that the Texas Department of Family and Protective

Services does not oppose her motion to withdraw.

               We construe her motion as a motion to abate the appeal for the trial court to consider

appellant’s motion to withdraw and to appoint a new appellate attorney. See id. Accordingly, we
abate this appeal for fifteen days and remand the cause to the district court of Hays County to

consider counsel’s motion to withdraw and appoint a new appellate attorney. All appellate deadlines

will be tolled during the period of abatement. Any orders resulting therefrom shall be filed with the

clerk of this Court no later than February 10, 2011.




                                              __________________________________________

                                              Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: January 25, 2011




                                                 2